      Case 3:18-cv-14563-BRM-TJB Document 10 Filed 11/16/18 Page 1 of 1 PageID: 108


   WILENTZ
   Attorneys at Law
    DANIEL J. KLUSKA

    T: 732.855.6033
    F: 732.726.6666
    dkluska@wilentz.com

    90 Woodbridge Center Drive
    Suite 900 Box 10
    Woodbridge, NJ 07095-0958
    732.636.8000


                                                            November 16, 2018

    VIA ELECTRONIC FILING
    William T. Walsh
    Clerk of the Court
    United States District Court for the District of New Jersey
    402 East State Street
    Trenton, NJ 08608

                     Re:    NEW JERSEY COALITION OF A UTOMOTIVE RETAILERS, INC. v.
                            MAZDA MOTOR OF AMERICA, INC.
                            Civil Action No. 3:18-cv-14563-BRM-TJB

    Dear Mr. Walsh:

           This office represents plaintiff New Jersey Coalition of Automotive Retailers, Inc. ("NJ
    CAR") in the above-referenced matter. Currently pending before the Court is defendant Mazda
    Motor of America, Inc.'s ("Mazda") motion to dismiss NJ CAR's complaint returnable on
    December 3, 2018. This originally noticed motion day has not been previously extended or
    adjourned. By way of this letter, NJ CAR hereby invokes the automatic extension of Mazda's
    motion to dismiss pursuant to L. Civ. R. 7.1(d)(5). Accordingly, Mazda's motion to dismiss
    shall now be returnable on the next available motion date of December 17, 2018.

             Thank you for your attention in this matter.

                                                            Very truly yours,




                                                             ANIEL J. KLUSKA
    cc:      Brian D. Sullivan, Esq.(via e-mail)




#10252923.1(011028.097)
Wilentz, Goldman &Spitzer, P.A.          Woodbridge ~ Eatontown ~ New York ~ Philadelphia     www.wilentz.com
